DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on February 9, 2021, has been received and made of record. In response to the Non-Final Office Action dated October 14, 2021, claims 61-72 have been cancelled, and claims 73-78 have been newly added.

Response to Arguments
Regarding the Priority, a claim for priority was previously made based upon an application filed in China on February 18, 2016. The claim for priority cannot be based on said application because the subsequent non-provisional or international application designating the United States was filed more than twelve months thereafter (March 1,2016) and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted. Applicant has, yet again, not provided further comment or provided any response to the claim.
Regarding the 35 U.S.C. 112(a) rejection of claims 61-72, the claims were rejected for failing to comply with the written description requirement.  Applicant has cancelled claims 61-72.  Therefore, the outstanding 35 U.S.C. 112(a) rejection of claims 61-72 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 61, 62, 66-68 and 72, Applicant has cancelled claims 61-72.  Therefore, the outstanding 35 U.S.C. 103 rejection of claims 61, 62, 66-68 and 72 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 63 and 69, Applicant has cancelled claims 61-72.  Therefore, the outstanding 35 U.S.C. 103 rejection of claims 63 and 69 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 64 and 70, Applicant has cancelled claims 61-72.  Therefore, the outstanding 35 U.S.C. 103 rejection of claims 64 and 70 is withdrawn.
Regarding the 35 U.S.C. 103 rejection of claims 65 and 71, Applicant has cancelled claims 61-72.  Therefore, the outstanding 35 U.S.C. 103 rejection of claims 65 and 71 is withdrawn.

* * * * * * *
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 73-78 are rejected under 35 U.S.C. 101 because the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Ex parte Lyell, 17 USPQ2d 1551 (Bd. Pat. App. & Inter. 1990). Also see 2173.05(p), section II.   Independent claims 73 and 76, recite apparatus claims (i.e., “[a] camera module” and [a] molded circuit unit”) as well as recite steps of the method of manufacture, i.e., “said photosensitive sensor is installed in said access from a back of said main circuit board at lower part of said access.”  In light of the above, the claims have not been drafted so as to set forth the statutory classes of invention in the alternative only. 
Claims 74 and 75 depend and inherit all limitations from claim 73, and claims 77 and 78 depend and inherit all limitations from claim 76, and are therefore rejected under than same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 73-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand 
Regarding claims 73-75, independent claim 73, from which claims 74 and 75 depend and inherit all limitations therefrom, recites apparatus claim (i.e., “[a] camera module”) and apparatus elements (e.g., “a photosensitive sensor”) as well as recites steps of the method of manufacture, i.e., “said photosensitive sensor is installed in said access from a back of said main circuit board at lower part of said access.”  In light of the above conflicting material, one of ordinary skill in the art would not be put on fair notice regarding the metes and bounds of the claims.  Therefore, claims 73-75 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 76-78, independent claim 76, from which claims 77 and 78 depend and inherit all limitations therefrom, recites apparatus claim (i.e., “[a] molded circuit unit”) and apparatus elements (e.g., “a photosensitive sensor”) as well as recites steps of the method of manufacture, i.e., “said photosensitive sensor is installed in said access from a back of said main circuit board at lower part of said access.”  In light of the above conflicting material, one of ordinary skill in the art would not be put on fair notice regarding the metes and bounds of the claims.  Therefore, claims 76-78 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Publication No. WO 2015/025742 A1 to Otani, employing U.S. Patent No. 10,044,917 to Otani et al (hereinafter “Otani”) as a translation, in view of U.S. Patent Publication No. 2014/0346627 to Yamada et al. (hereinafter “Yamada”).
Regarding claim 73, Otani teaches a camera module, comprising a camera lens (figs. 1 and 6, lens 23; col. 3, line 36), and a molded circuit unit (e.g., figs. 1 and 6) which comprises a circuit board portion and a molding portion molded to form on said circuit board portion (e.g., figs. 1 and 6; col. 2, lines 20-23; col. 4, lines 57-61), wherein said circuit board portion comprises a photosensitive sensor (fig. 1, imaging element 33), a main circuit board (fig. 1, circuit board 31; col. 3, line 37; fig. 6, circuit board 131) and a plurality of circuit elements (figs. 1 and 6, components 34; col. 4, lines 10-15) enclosed by said molding portion (figs. 1 and 6; col. 4, lines 20-26).  Otani has not been found by the Examiner to expressly disclose “wherein said main circuit board has a step-shaped access penetrating a thickness thereof, wherein said photosensitive sensor is installed in said access from a back of said main circuit board at lower part of said access to receive incoming light from said camera lens and is electrically attached to said circuit board portion.”  However, it should be noted that Otani does teach a main 
Nevertheless, the flip-chip configuration is well-known in the imaging arts. For example, Yamada teaches a similar device comprising a circuit board portion including a main circuit board (e.g., fig. 2, element 2), wherein said main circuit board has a step-shaped access penetrating a thickness thereof (e.g., fig. 2, see recess 4), wherein said photosensitive sensor (e.g., fig. 2, element 10) is installed in said access from a back of said main circuit board at lower part of said access to receive incoming light from a camera lens (e.g., fig. 2, element 11) and is electrically attached to said circuit board portion (e.g., fig. 2, via element 6).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Yamada with the module as taught by Otani, resulting in the recited configuration, in order to allow for access from the back/bottom for sensor installation or repair, as well as to provide a groove/ledge to assist in setting a specific depth of the image sensor so that when a lens is added the distance is better controlled.
The Examiner also note that the apparatus of Otani, under an interpretation in which the method of manufacturing act, i.e., “is installed in said access from a back of said main circuit board at lower part of said access,” is given no weight whatsoever when considering the structural apparatus elements (see the 35 U.S.C. 101 and 112 supra), Otani teaches wherein said main circuit board (fig. 6, elements 131 and 132) has a step-shaped access penetrating a thickness thereof (step created by elements 131 and 132), wherein said photosensitive sensor to receive incoming light from said camera lens (fig. 6) and is electrically attached to said circuit board portion (fig. 6, illustrating unlabeled wiring  connecting sensor to unlabeled bonding pads).
Regarding claim 76, Otani teaches a molded circuit unit of a camera module unit (e.g., figs. 1 and 6) which further comprises a camera lens (figs. 1 and 6, lens 23; col. 3, line 36), wherein said molded circuit unit comprises a circuit board portion and a molding portion molded to form on said circuit board portion (e.g., figs. 1 and 6; col. 2, lines 20-23; col. 4, lines 57-61), wherein said circuit board portion comprises a photosensitive sensor (fig. 1, imaging element 33), a main circuit board (fig. 1, circuit board 31; col. 3, line 37; fig. 6, circuit board 131) and a plurality of circuit elements (figs. 1 and 6, components 34; col. 4, lines 10-15) enclosed by said molding portion (figs. 1 and 6; col. 4, lines 20-26).  Otani has not been found by the Examiner to expressly disclose “wherein said main circuit board has a step-shaped access penetrating a thickness thereof, wherein said photosensitive sensor is installed in said access from a back of said main circuit board at lower part of said access to receive incoming light from said camera lens and is electrically attached to said circuit board portion.”  However, it should be noted that Otani does teach a main circuit board having an access penetrating a thickness thereof (fig. 6, circuit board 131 has access accommodating imaging element 33; col. 8, lines 30-45, so the device can be thinned), wherein said photosensitive sensor (fig. 6, imaging element 33) is installed in said access to receive incoming light from said camera lens (fig. 6, circuit board 131 has 
Nevertheless, the flip-chip configuration is well-known in the imaging arts. For example, Yamada teaches a similar device comprising a circuit board portion including a main circuit board (e.g., fig. 2, element 2), wherein said main circuit board has a step-shaped access penetrating a thickness thereof (e.g., fig. 2, see recess 4), wherein said photosensitive sensor (e.g., fig. 2, element 10) is installed in said access from a back of said main circuit board at lower part of said access to receive incoming light from a camera lens (e.g., fig. 2, element 11) and is electrically attached to said circuit board portion (e.g., fig. 2, via element 6).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Yamada with the module as taught by Otani, resulting in the recited configuration, in order to allow for access from the back/bottom for sensor installation or repair, as well as to provide a groove/ledge to assist in setting a specific depth of the image sensor so that when a lens is added the distance is better controlled.
The Examiner also note that the apparatus of Otani, under an interpretation in which the method of manufacturing act, i.e., “is installed in said access from a back of said main circuit board at lower part of said access,” is given no weight whatsoever when considering the structural apparatus elements (see the 35 U.S.C. 101 and 112 rejections, supra), Otani teaches wherein said main circuit board (fig. 6, elements 131 and 132) has a step-shaped access penetrating a thickness thereof (step created by elements 131 and 132), wherein said photosensitive sensor to receive incoming light .

Claims 74 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Otani and Yamada in further view of U.S. Patent No. 6,384,397 to Takiar et al. (hereinafter “Takiar”).
Regarding claim 74, Otani in view of Yamada teaches all of the limitations of claim 74 (see the 35 U.S.C. 103 rejection of claim 73, supra) including teaching wherein said molding portion is directly molded on an upper side of said main circuit board (‘917 – figs. 1 and 6) by a molding method selected from the group consisting of injection molding (‘917 – col. 2, lines 20-33; col. 7, lines 1-8), insert molding, die molding, and pressing molding (‘917 – col. 7, lines 37-41, pressing of mold material).  However, although Otani is found to teach wherein a raw material to be injected or to be molded to form said molding portion is a resin, neither Otani nor Yamada have been found to expressly disclose wherein a raw material to be molded to form said molding portion is selected from the group consisting of nylon, liquid crystal polymer and polypropylene for said injection molding or said inserting molding, or resin for said die molding or said pressing molding.  The Examiner does note that the instant application is not found to invent a new method of molding or a new raw material to be used in the molding process.
Nevertheless, the use of at least nylon and liquid crystal polymer for the injection molding is well-known in the camera module-related arts. For example, Takiar teaches a camera module employing mold material from the group of nylon, liquid crystal "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 77, Otani in view of Yamada teaches all of the limitations of claim 77 (see the 35 U.S.C. 103 rejection of claim 76, supra) including teaching wherein said molding portion is directly molded on an upper side of said main circuit board (‘917 – figs. 1 and 6) by a molding method selected from the group consisting of injection molding (‘917 – col. 2, lines 20-33; col. 7, lines 1-8), insert molding, die molding, and pressing molding (‘917 – col. 7, lines 37-41, pressing of mold material).  However, although Otani is found to teach wherein a raw material to be injected or to be molded to form said molding portion is a resin, neither Otani nor Yamada have been found to expressly disclose wherein a raw material to be molded to form said molding portion is selected from the group consisting of nylon, liquid crystal polymer and polypropylene for said injection molding or said inserting molding, or resin for said die molding or said pressing molding.  The Examiner does note that the instant application is not found to invent a new method of molding or a new raw material to be used in the molding process.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
The Examiner notes that the material recited in claims 74 and 77 corresponds to previously recited material of claims 64 and 70 of the prior action.

Claims 75 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Otani and Yamada in further view of U.S. Patent Publication No. 2016/0190411 to Oh et al. (hereinafter “Oh”).  
Regarding claim 75, Otani in view of Yamada teaches all of the limitations of claim 75 (see the 35 U.S.C. 103 rejection of claim 73, supra) except for being found by the Examiner to expressly disclose wherein one or more holding holes are formed in said main circuit board and said molding portion has molded on said main circuit board 
Nevertheless, Oh teaches the concept of providing holes in a circuit board, wherein a molding portion extends and fills in said holding holes; a concept that is well-known and accepted in the manufacturing art for enhancing the bonding between elements (e.g., fig. 4b; [0057]). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the teachings of Oh to the molded circuit unit as taught by Otani in view of Yamada, resulting in one or more holding holes being formed in said main circuit board and said molding portion being extended into said one or more holding holes, in order to enhance the strength of connection between the molding portion and the circuit board.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 78, Otani in view of Yamada teaches all of the limitations of claim 78 (see the 35 U.S.C. 103 rejection of claim 76, supra) except for being found by the Examiner to expressly disclose wherein one or more holding holes are formed in said main circuit board and said molding portion has molded on said main circuit board is extended into said one or more holding holes for enhancing a molding bonding ability between said main circuit board and said molding portion.
Nevertheless, Oh teaches the concept of providing holes in a circuit board, wherein a molding portion extends and fills in said holding holes; a concept that is well-"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
The Examiner notes that the material recited in claims 75 and 78 corresponds to previously recited material of claims 65 and 71 of the prior action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697